DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 12/7/2021.
Claims 1-9 are allowed.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The inventions of the instant application increase system performance and reliability by implementing techniques for redundant storage of erasure coded data on tape media in a way that requires writing data and erasure coding data to fewer tape cartridges.
The most similar prior art is a combination of USPGPUB 2008/0276125 ("Akelbein") in view of USPGPUB 2019/0361606 ("Goker") in view of non-patent literature "In The Case Of Tape, RAID Stands For 'Redundant Array of Independent Devices'" ("Ultera") and further in view of "High Performance Erasure Coding for Very Large Stripe Sizes" ("Bangalore").  The combination of Akelbein, Goker, Ultera, and Bangalore teaches erasure coding data for storage to tape media.
The combination of Akelbein, Goker, Ultera, and Bangalore neither teaches nor suggests the claimed combination of features of the inventions of the instant application.  Specifically, the claimed feature of "…generate, for each of the plurality of pieces of data included in the received instruction, a determination result by determining whether a data size of that data is less than a threshold; and in response to obtaining of the .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHAPPELL whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:30AM - 6:00 PM, Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/Daniel C. Chappell/             Primary Examiner, Art Unit 2135